De Witt, J.
(concurring). — I concur in the result of this case, on the ground that that which is pleaded as a judgment of the Tenth District Court is void, for the reason set forth below. The relator asks that the respondent pay a county warrant which he holds. Respondent’s defense is that the warrant was canceled *9by a judgment of the District Court. The account on which the warrant was issued was allowed by the board of commissioners; and, under the provisions of section 764 of the General Laws, a tax-payer, William H. Todd, undertook to appeal from the action of the board of county commissioners in allowing the account. That section provides that any tax-payer who feels aggrieved by an allowance made by the board of commissioners may appeal by taking certain steps, one of which is by causing a written notice of such appeal to be served on the clerk of such board. Such notice of appeal was filed with that clerk, but not served upon him. Such filing with the clerk is not service upon him. (Territory v. Hanna, 5 Mont. 246.) If no notice of appeal was served upon the clerk, no appeal was taken. This court said in the Hanna Case, and affirmed in State v. Gibbs, 10 Mont. 210, as follows: “ Appeals are matters of statutory regulation. There must be a substantial compliance with the statute in order to confer jurisdiction upon the appellate court. The appellant is charged with the duty of perfecting his appeal in the manner provided by law, and error in this regard affects the jurisdiction of the appellate court.” The District Court, therefore, on the appeal of Todd, had no jurisdiction. Todd could have appealed by observing the law, but this he failed to do. The judgment is therefore void. A void judgment can be used for no purpose. As said by Mr. Black in his work on Judgments (1 Black on Judgments, § 170), and as I had occasion to quote in reference to a void judgment, in State v. Benton, 12 Mont. 66: “A void judgment is in reality no judgment at all. It is a mere nullity. It is attended by none of the consequences of a valid adjudication; nor is it entitled to the respect accorded to one. It can neither affect, impair, nor create rights. As to the person against whom it professes to be rendered, it binds him in no degree whatever.....It is not necessary to take any steps to have it reversed, vacated, or set aside; but, whenever it is brought up against the party, he may assail its pretensions, and show its worthlessness. It is supported by no presumptions, and may be impeached in any action, direct or collateral.” The judgment, therefore, annulling the warrant, was void, and no defense to this application for mandamus. For this reason I agree that the writ issue.